Citation Nr: 1752971	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  08-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke to include as secondary to a heart disorder.

2.  Entitlement to service connection for sleep apnea to include as secondary to a heart disorder.

3.  Entitlement to a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran serviced on active duty from May 1965 to May 1967.

This appeal comes to the Board of Veterans' Appeals (Board) from an appeal of a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2008 and 2012, the claims were remanded for further development.  In August 2012, the Board remanded the Veteran's heart issue in order to determine if it was related to his active duty service.  The Board noted that the Veteran's issues of entitlement to service connection for acquired psychiatric disorder, sleep apnea, and residuals of stroke were inextricably intertwined with the heart issue.  The Board then noted that the Veteran's TDIU issue was inextricably intertwined with the issues that were being remanded.  

In August 2013, the RO granted the Veteran's claims for his heart and acquired psyche issues.

In February 2017, the Veteran was informed that the Veterans Law Judge that presided over the May 2009 hearing was unavailable to participate in a decision regarding this matter.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  The Veteran was given the opportunity for an additional Board hearing.  In March 2017, he specifically indicated that he did not desire another Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

The outcome of the claim for TDIU could be affected by the results of development ordered on remand; therefore, the issue of entitlement to a TDIU is inextricably intertwined with the issues of service connection for residuals of a stroke and sleep apnea.  Adjudication of entitlement to a TDIU should be deferred pending the proposed development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

With respect to the Veteran's sleep apnea, the Veteran has provided records that reflect a sleep apnea diagnosis.  See Capri entered in VBMS in January 2016 page 56.  In 2003, the Veteran underwent a sleep study.  See Medical Treatment Record-Non-Government Facility entered in VBMS on September 24, 2007.  The examiner noted that the Veteran snored.  The examiner stated that the Veteran had sleep disordered breathing with combination of obstructive and central apnea.  The Veteran began using a Continuous Positive Airway Pressure (CPAP).  In April 2010, the Veteran's doctor stated, "I think that his predominantly central sleep apnea is secondary to his heart failure."  Id. at 25.

In an office note dated May 1999, the Veteran's private physician noted that the Veteran had a stroke.  See Medical Treatment Record-Non-Government Facility in VBMS in March 2008.  During his May 2009 hearing, the Veteran testified that in 2000, he had open-heart surgery.  Shortly after the surgery, he had two strokes.  The Veteran further testified that his doctors felt that the strokes were a continuation of the heart problems. 

The Board notes that to date, no VA examination has been conducted or medical opinion otherwise sought on the matter in connection with either claim on appeal.  However, in view of the evidence summarized above with respect to each claim, the Board finds that the threshold requirements for examination, discussed in McLendon, are met with respect to each claim, thus warranting VA examinations to obtain appropriate medical opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Advise the Veteran that he may submit any additional medical and non-medical evidence relating to his claims that are not already in VA's possession.  Specifically request authorization to obtain outstanding/updated private treatment records

3.  After all records and/or responses received from each contacted entity have been associated with the claims file: 

A.  Schedule the Veteran for a VA examination with a clinician with experience in the diagnosis and treatment of sleep apnea.  The purpose of the review is to determine the nature, etiology, and onset date of the Veteran's sleep apnea.  The entire claims file, including a copy of this remand should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the VA examiner should offer an opinion on the following:

i)  Whether the Veteran currently has, or at any time during the appeal period has had sleep apnea.  Please note that although the Veteran may not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.

ii)  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current sleep apnea had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or in-service incident?

iii)  Whether the sleep apnea was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected heart condition.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

If sleep apnea cannot be validated or confirmed, please explain why such diagnosis cannot be validated or confirmed.

B.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature, etiology, and onset date of the Veteran's stroke.  The entire claims file, including a copy of this remand should be made available to and be reviewed by the clinician in conjunction with the examination, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

Thereafter, the examiner must address the following:

i).  Is it as likely as not (i.e., to at least a 50 percent degree of probability) that any current residuals of a stroke had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or in-service incident?

ii)  Whether the stroke was caused OR is or has been aggravated (worsened beyond the natural progression) by his service-connected heart condition.  If aggravation is found, the examiner should attempt to quantify the additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he/she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Readjudicate the issue on appeal (including the TDIU).  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




